781 So.2d 493 (2001)
Antone Lamar EVANS, a/k/a Marco Pace, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-1043.
District Court of Appeal of Florida, Third District.
March 28, 2001.
Bennett H. Brummer, Public Defender, and Manuel Alvarez, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Jill K. Traina, Assistant Attorney General, for appellee.
Before COPE, SHEVIN and RAMIREZ, JJ.
PER CURIAM.
Antone Lamar Evans appeals his conviction for armed robbery. He contends that the police utilized an unnecessarily suggestive identification procedure when they showed the victim a photographic lineup of six photographs. We conclude that the trial court correctly denied the motion to suppress the photographic lineup results. "Although police indicated the suspect was in the photo lineup ... there is no indication that officers directed [the victim's] attention to any particular photograph." Green v. State, 641 So.2d 391, 394 (Fla.1994) (citations omitted); Thomas v. State, 748 So.2d 970, 981 (Fla.1999). The fact that the photo lineup took place four years after the crime, and that the victim had a limited time in which to view the persons who robbed him, is an issue to be considered by the jury in deciding what weight to give the identification testimony, but does not render the identification procedure unduly suggestive.
Affirmed.